DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon (U.S. 2010/0300904).  Sharon teaches a waterproof prestressing structure of water bottles 10 (also 500 in figure 13b) or cups including a first main body at 512 having a first connecting portion (lower outer threads of 512) and a first connecting  surface (shown at 522), a second main body 510 having a second connecting portion (inner threads of 510) and a second connecting surface (surface of 510 that abuts .
The term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (in re Hotte (C.C.P.A.) 157 U.S.P.Q. 326); the term is not necessarily restricted to a one-piece article (in re Kohno (C.C.P.A.) 157 U.S.P.Q. 275); and may be construed as relatively broad (in re Dike (C.C.P.A.) 157 U.S.P.Q. 581).

Regarding claim 2, the first surface of the elastic body 524 is capable of being integrally formed on the first connecting surface by hot mold opening molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 3, the first surface of the elastic body is capable of being integrally formed on the first connecting surface by heterogeneous integral molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 4, the first surface of the elastic body 524 is capable of being integrally formed on the first connecting surface by heterojunction molding.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 5, the elastic body 524 is made of an elastic material (paragraph [0081]; o-ring seal is an annular seal made of elastomeric material).

Regarding claim 7, the first main body (can be considered 510) has an open accommodating space (figure 13b), and the first connecting portion is an internal screw thread provided in the accommodating space (inner threads of 510), the second main body may be elements 518, 512 includes a cup member and a throat member, the cup member has an inner wall surface facing an internal cup space (figure 13b), the inner wall surface is concavely provided with a ring groove (groove formed by threads of 518), the throat member is mounted on a cup rim 10 of the cup member (via attachment to 510), the throat member has a ring rib convexly provided facing the inner wall surface, the ring rib is concavo-convexly combined with the ring groove, so that the throat member and the cup member are fixedly combined with each other (618 and 512 are attached), the second connecting portion is provided on the throat member, the second connecting portion is an external screw thread, the second 

Regarding claim 8, the elastic body and the first main body are closely integrated into one body (as they are mechanically engaged). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon (U.S. 2010/0300904) in view of Strack (U.S. 8,397,938). Sharon discloses the claimed invention except for the elastic body being silicone rubber.  Strack teaches that it is known to form an o-ring of silicone rubber (col. 7 lines 57-62).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Sharon with the elastic body being made of silicone rubber, as taught by Strack, in order to use a well known material that is durable and flexible, and since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the gasket and threaded connecting element.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/NIKI M ELOSHWAY/Examiner, Art Unit 3736